Citation Nr: 0615155	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to November 
1968 and from August 1972 to February 1973.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional office in Portland, Oregon 
(RO).  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.   


REMAND

In the veteran's substantive appeal received in July 2004, 
the veteran requested a hearing before the Board at the RO.  
The veteran's last reported street address is 2301 [] Street, 
Eugene, Oregon.  In May 2005 the RO sent notice of the 
veteran's scheduled hearing date to 2310 [] Street, Eugene, 
Oregon.  There is no indication in the record that the 
veteran ever received notice of his scheduled hearing before 
the Board.  Accordingly, the veteran was not provided an 
opportunity to present testimony at a hearing before the 
Board, as he had requested.  Therefore, this case is remanded 
to the RO for the following action:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
July 2004 request for such a hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).

